DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STEPHEN E. WALKER,
                             Appellant,

                                     v.

                          LAUREN E. KING,
                             Appellee.

                              No. 4D21-1869

                              [July 14, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Debra Moses Stephens, Judge; L.T. Case No.
502021DR002132XXXXNB.

  Stephen Walker, Jupiter, pro se.

   Andrew A. Harris and Grace Mackey Streicher of Harris Appeals, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.